Case 1:18-cr-OOOll-.]DB Document 33 Filed 02/06/19 Page 1 of 12

U.S. Department of Justice

Jessie K. Liu
United States Attorney

 

District of Columbia

 

Judiczmy Center
555 Fourth St., N. W.
Washmgron. D.C. 20530

FILED

tammy 29, 2019 - FEB 9 1”2018
.Iohn 0. Iweanoge II C'eBrakrikLl{l-.Jst)'t?;sg)i§i't;nd

TI-IE IWEANOGES’ FIRM, PC
Iweanoge Law Center

1026 Monroe Street, NE
Washington, DC 20017

Re: United States v. Amos Olagggju
Criminal Case No. 1118-cr-0001 l-JDB

d Dear Mr. Iweanoge:

This letter sets forth the full and complete plea offer to your client, Amos Olagunju
(hereinafter referred to as ‘your client” or “defendant”), lj'om the Office of the United States
Attorney for the District of Columbia (hereinafter also referred to as “the Government” or “this
OfIice”). This plea offer expires on February 1, 2019. If your client accepts the terms and
conditions of this ol`fer, please have your client execute this document in the space provided
below. Upon receipt of the executed document, this letter will become the Plea Agreement
(hereinafter “this Agreement”). This is a plea agreeinth pursuant to Federal Rule of Criminal
Procedure ll(c)(l)(C). "[lle terms of the offer are as follows:

l. Cbarges and Statgtorv Pegalties

Your client agrees to plead guilty to Count Two of the Indictment, charging your client
with Interstate Violation of Protective Order, in violation of 18 U.S.C. § 2262(a)(l).

Your client understands that a violation of 18 U.S.C. § 2262(a)(1) carries a maximum
sentence of five years of imprisonment; a fine of $250,000, pursuant to 18 U.S.C. § 357l(b)(3); a
term of supervised release of not more than three years, pursuant to 18 U.S.C. § 3583(b)(2); and
an obligation to pay any applicable interest or penalties on fines and restitution not timely made.

In addition, your client agrees to pay a special assessment of $l 00 per felony conviction
to the Clerk of the United States District Court for the District of Colurnbia. Your client also
understands that, pursuant to 18 U.S.C. § 3572 and § 5El .2 of the United States Sentencing

Page 1 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page 2 of 12

Commission, Guidelines Manual (2018) (hereinafter “Sentencing Guidelines,” “Guidelines,” or
“U.S.S.G.”), the Court may also impose a fine that is sufficient to pay the federal government the
costs of any imprisonment term of supervised release, and period of probation. Further, your
client understands that, if your client has two or more convictions for a crime of violence or
felony drug offense, your client may be subject to the substantially higher penalties provided for
in the career-offender statutes and provisions of the Sentencing Guidelines.

2. Factual Stip_ulations

Your client agrees that the attached “Statement of Offense” fairly and accurately
describes your client’s actions and involvement in the offense(s) to which your client is pleading
guilty. Please have your client sign and return the Statement of Offense as a written proffer of
evidence, along with this Agreement.

3. Additional Charges

In consideration of your client’s guilty plea to the above offense(s), your client will not
be further prosecuted criminally by this Oftice for the conduct set forth in the attached Statement
of Offense. The Government Will request that the Court dismiss the remaining count of the
Indictment in this case at the time of sentencing Your client agrees and acknowledges that the
charge to be dismissed at the time of sentencing were based in fact.

After the entry of your client’s plea of guilty to the offense(s) identified in paragraph l
above, your client will not be charged with any non-violent criminal offense in violation of
Federal or District of Columbia law which was committed within the District of Colurnbia by
your client prior to the execution of this Agreement and about which the United States
Attomey’s Offioe for the District of Columbia was made aware by your client prior to the
execution of this Agreement. However, the United States expressly reserves its right to
prosecute your client for any crime of violence, as defined in 18 U.S.C. § 116 and/or 22 D.C.
Code § 4501, if in fact your client committed or commits such a crime of violence prior to or
after the execution of this Agreement.

4. Agreed Sentence Pursuant to F ederal Rule of Criminal Procedure 11!c)§1 MC|

Pursuant to Rule ll(c)(l)(C) of the Federal Rules of Criminal Procedure, your client and
the Governrnent agree that a sentence of 24-30 months of incarceration, followed by 3 years of
supervised release, is the appropriate sentence for the offense to Which your client is pleading
guilty. This Agreement with respect to the appropriate sentence affects only the term of
incarceration and supervised release. The Court may impose other applicable statutory
provisions as part of the sentenoe, including specifically fines and other conditions of supervised
release

A. Acceptance of Agreement by the Court

The Government agrees, pursuant to Rulc ll(c)(l)(C), to present this Agreement between
the parties to the Court for its approval. ln accordance with Rule ll(c)(4) and (5), the Court may

Page 2 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page 3 of 12

accept or reject this Agreement. If the Court accepts this Agreement, the Court will sentence
your client to 24-30 months of incarceration, followed by 3 years of supervised release. The
parties agree that this Oftice and your client retain their full rights to allocute for any sentence
within the agreed sentencing range. Your client understands, however, that the sentence to be
imposed within the range to which the parties agree in this Agreement is a matter solely within
the discretion of the Court. The parties further agree that the sentence imposed within that range
will be determined by the Court after considering the factors set forth in 18 U.S.C. § 3553(a) and
the applicable guideline range under the United States Sentencing Guidelines, discussed below.
Your client understands that if the Court accepts this Agreement, then the Court will embody in
the judgment and sentence the disposition provided for in this Agreement, pursuant to Rule

l l(c)(4) of the F ederal Rules of Criminal Procedure.

B. Rejection of this Agreement by the Court

The parties understand that the Court may not agree that the sentence agreed to by the
parties is an appropriate one and may reject this Agreement pursuant to Rule l 1(c)(5) of the
Federal Rules of Criminal Procedure. Your client understands that if this happens, the Court, in
accordance With the requirements of Rule ll(c)($), will inform the parties of its rejection of this
Agreement, and will afford your client an opportunity to withdraw the plea or maintain the plea.
If your client elects to maintain the plea, the Court will inform your client that a final disposition
may be less favorable to your client than that contemplated by this Agreement. Your client
further understands that if the Court rejects this Agreement, the Government also has the right to
withdraw from this Agreement and to be freed from all obligations under this Agreement, and
may in its sole discretion bring different or additional charges before your client enters any guilty
plea in this case.

If the Court rejects this Agreement, your client elects to maintain this plea, and the
Govemment does not exercise its right to withdraw from this Agreement, the parties agree that
your client will be sentenced upon consideration of the factors set forth in 18 U.S.C. § 3553(a)
and the Sentencing Guidelines. Your client further understands that, in such case, the sentence to
be imposed is a matter solely within the discretion of the Court, and the Court is not obligated to
impose a sentence within the Sentencing Guidelines range or to follow any recommendation of
the Govemment at the time of sentencing

5. Sentencing Guidelines Analysis

In accordance with Paragraph 4 above, your client understands that, but for the above
described agreed sentence pursuant to Rule ll(c)(l)(C), the sentence in this case would be
determined by the Court, pursuant to the factors set forth in 18 U.S.C- § 3553(a), including a
consideration of the Sentencing Guidelines and policies promulgated by the Sentencing
Guidelines. Pursuant to Federal Rule of Criminal Procedure ll(c)(l)(B), and to assist the Court
in determining the appropriate sentence, the parties agree to the following:

A. Estimated Offense Level Under the Guidelines

The parties agree that the following Sentencing Guidelines sections apply:

Page 3 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page 4 of 12

U.S.S.G. § 2A6.2 Base Offense Level 18
U.S.S.G. § 2A6.2(b) Speciiic Offense Characteristics 4

Offense involved the following two aggravating factors:

Violation of court protection order, § 2A6.2(b)(1)(A)

A pattern of activity involving stalking, threatening harassing,

or assaulting the same victim, § 2A6.2(b)(1)(E)

U.S.S.G. § 3A1 Victim-Related Adjustments

Official Victim (based on offense from Chapter Two, Part A) 6

Total 28

Acceptance of Responsibility

The Governrnent agrees that a 2-level reduction will be appropriate, pursuant to U.S.S.G.
§ 3El .l, provided that your client clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through your client’s allocution, adherence to every provision of
this Agreement, and conduct between entry of the plea and imposition of sentence. Furthermore,
assuming your client has accepted responsibility as described in the previous sentence, the
Government agrees that an additional 1-level reduction will be appropriate, pursuant to U.S.S.G
§ 3El . l (b), because your client has assisted authorities by providing timely notice of your
client’s intention to enter a plea of guilty, thereby permitting the Government to avoid preparing
for trial and permitting the Court to allocate its resources efficiently

Nothing in this Agreement limits the right of the Government to seek denial of the
adjustment for acceptance of responsibility, pursuant to U.S.S.G. § 3El .l, and/or imposition of
an adjustment for obstruction ofjustice, pursuant to U.S.S.G. § 3 C 1.1, regardless of any
agreement set forth above, should your client move to withdraw your client’s guilty plea after it
is entered, or should it be determined by the Government that your client has either (a) engaged
in conduct, unknown to the Government at the time of the signing of this Agreement, that
constitutes obstruction of justice, or (b) engaged in additional criminal conduct after signing this
Agreement.

ln accordance with the above, the applicable Guidelines Offense Level will be at least 25 .
B. Estimated Criminal History Category

Based upon the information now available to this Oftice (including the Pre-Plea Criminal
History Calculation, your client has at least the following criminal convictions: Failure to
Comply with a Court Order and Harassment (Chandler, AZ 2016).

Accordingly, your client is estimated to have one criminal history points and your client’s
Crirninal History Category is estimated to be Category I. Your client acknowledges that if
additional convictions are discovered during the pre-sentence investigation by the United States
Probation Otfice, your client’s criminal history points may increase. Similarly, if the United

Page 4 of 12

Case 1:18-cr-OOOll-.]DB Document 33 Filed 02/06/19 Page 5 of 12

States Probation Office determines that your client has fewer convictions than estimated herein,
your client’s criminal history points may decrease.

C. Estimated Applicable Guidelines Range

Based upon the Estimated Offense Level and the Estimated Criminal History Category
set forth above, your client’s estimated Sentencing Guidelines range is 57 months to 71 months
(the “Estimated Guidelines Range”). In addition, the parties agree that, pursuant to U.S.S.G. §
5El .2, should the Court impose a fme, at Guidelines level 25, the estimated applicable fine range
is $20,000 to $200,000. Your client reserves the right to ask the Court not to impose any
applicable fine.

The parties agree that, solely for the purposes of calculating the applicable range under
the Sentencing Guidelines, neither a downward nor upward departure from the Estimated
Guidelines Range set forth above is warranted Accordingly, neither party will seek any
departure or adjustment to the Estimated Guidelines Range, nor will either party suggest that the
Court consider such a departure or adjustment, except as provided above. Moreover your client
understands and aclmowledges that the Estimated Guidelines Range agreed to by the parties is
not binding on the Probation Ofiice or the Court. Should the Court determine that a different
guidelines range is applicable, your client will not be permitted to withdraw your client’s guilty
plea on that basis, and the Government and your client will still be bound by this Agreement.

Your client understands and acknowledges that the terms of this section apply only to
conduct that occurred before the execution of this Agreement. Should your client commit any
conduct after the execution of this Agreement that would form the basis for an increase in your
client’s base offense level orjustify an upward departure (examples of which include, but are not
limited to, obstruction ofjustice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the probation officer, or the
Court), the Government is free under this Agreement to seek an increase in the base offense level
based on that post-agreement conduct.

6. Court Not Bound by this Agreement or the Sentencigg Guidelines
tapplicable only when Rule 11(0)(1}§€) plea is rejected)

In accordance with Paragraph 4 above, should the Court reject this Agreement, your
client elect to maintain the plea1 and the Governrnent fail to exercise its right to withdraw from
this Agreement, the parties further agree that a sentence Within the Estimated Guidelines Range
Would constitute a reasonable sentence in light of all of the factors set forth in 18 U.S.C.

§ 3553(a), should such a sentence be subject to appellate review notwithstanding the appeal
waiver provided below. Nevertheless, your client reserves the right to seek a sentence below the
Estimated Guidelines Range based upon factors to be considered in imposing a sentence
pursuant to 18 U.S.C. § 3553(a), and the Government reserves the right to seek a sentence above
the Estimated Guidelines Range based on § 3553(a) factors.

Your client understands that should the Court reject this Agreement, your client elect to
maintain the plea, and the Government fail to exercise its right to withdraw from this Agreement,

Page 5 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page 6 of 12

the sentence in this case will be imposed in accordance With 18 U.S.C. § 3553(a), upon
consideration of the Sentencing Guidelines. Your client further understands that the sentence to
be imposed is a matter solely within the discretion of the Court. Your client acknowledges that
the Court is not obligated to follow any recommendation of the Government at the time of
sentencing Your client understands that neither the Government’s recommendation nor the
Sentencing Guidelines are binding on the Court.

Your client acknowledges that should the Court reject this Agreement, your client elect to
maintain the plea, and the Govemment fail to exercise its right to withdraw from this Agreement,
your client’s entry of a guilty plea to the charged offense(s) authorizes the Court to impose any
sentence, up to and including the statutory maximum sentence, which may be greater than the
applicable Guidelines range. The Government cannot, and does not, make any promise or
representation as to what sentence your client will receive should the Court reject this
Agreement, your client elect to maintain the plea, and the Government fail to exercise its right to
withdraw from this Agreement. Moreover, it is understood that your client will have no right to
withdraw your client’s plea of guilty should the Court impose a sentence that is outside the
Guidelines range or if the Court does not follow the Governrnent’s sentencing recommendation.

7. Reservation of Allocution

The Government and your client reserve the right to describe fully, both orally and in
writing, to the sentencing judge, the nature and seriousness of your client’s misconduct
including any misconduct not described in the charges to which your client is pleading guilty.
The parties also reserve the right to inform the presentence report writer and the Court of any
relevant facts, to dispute any factual inaccuracies in the presentence report, and to contest any
matters not provided for in this Agreement. In the event that the Court considers any Sentencing
Guidelines adjustrnents, departures, or calculations different from any agreements contained in
this Agreement, or contemplates a sentence outside the Guidelines range based upon the general
sentencing factors listed in 18 U.S.C. § 3553(a), the parties reserve the right to answer any
related inquiries from the Court. In addition, if in this Agreement the parties have agreed to
recommend or reii~ain from recommending to the Court a particular resolution of any sentencing
issue, the parties reserve the right to full allocution in any post-sentence litigation. The parties
retain the full right of allocution in connection with any post-sentence motion which may be filed
in this matter and/or any proceeding(s) before the Bureau of Prisons. In addition, your client
acknowledges that the Government is not obligated and does not intend to file any post-sentence
downward departure motion in this case pursuant to Rule 35(b) of the Federal Rules of Criminal
Procedure.

8. Agreement as to Additional Terms of Sentence

Your client agrees that the Court should impose the maximum period of probation or
supervised release permitted by law.

Your client agrees that while serving any sentence imposed by the court, and during any

term of probation or supervised release, he will have no contact with Senator Kyrsten Sinema by
any means whatsoever. This means that he shall remain at least 100 yards away nom her, her

Page 6 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page j of 12

home, and/or her place of employment, and that he shall not communicate or even attempt to
communicate with her, either directly or through any other person (except through you, his lawyer)
by telephone, Written message, electronic message, pager, on any form of social media, or
otherwise

Your client further agrees that during any term of probation or supervised release, he will
stay away from Arizona and from Washington, D.C. Your client further agrees to wear an ankle
monitor or other similar monitoring device so that his compliance with the terms of this stay away
restriction may be monitored

Your client agrees that While serving any sentence imposed by the court, and during any
term of probation or supervised release, he Will submit to electronic monitoring of any of his
computing devices or devices to which he has access, and further to the installation of software to
restrict access on those devices to any websites associated with Senator Sinema.

Your client agrees to submit to one or more meetings with the United States Capitol Police
(USCP) where USCP agents may explain his obligations to him and may speak with him regarding
his compliance Your client understands that such meetings may occur before or after he is
sentenced, before or after he is placed on a period of supervised release, and may occur by
telephone or in person. Your client agrees to make himself available to USCP agents, at their
request, for the purpose of conducting such meetings.

9. Conditions of Release

Your client agrees not to object to the Govemment’s recommendation to the Court at the
time of the plea of guilty in this case that your client be detained without bond pending your
client’s sentencing in this case, pursuant to 18 U.S.C. § 3143.

IO. Waivers
A. Venue

Your client waives any challenge to venue in the District of Columbia.
B. Statute of Limitations

Your client agrees that, should the conviction following your client’s plea of guilty
pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
forth in the attached Statement of Offense, that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement (including any counts that the
Govemment has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement)
may be commenced or reinstated against your client, notwithstanding the expiration of the statute
of limitations between the signing of this Agreement and the commencement or reinstatement of
such prosecution It is the intent of this Agreement to waive all defenses based on the statute of
limitations With respect to any prosecution of conduct set forth in the attached Statement of
Offense that is not time-barred on the date that this Agreement is signed

Page 7 of 12

Case 1:18-cr-OOOll-.]DB Document 33 Filed 02/06/19 Page 8 of 12

C. Trial Rights

Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your
client agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the entry of your client’s guilty plea. Yoin' client also agrees to waive,
among other rights, the right to plead not guilty, and the right to ajury n'ial. If there were a jury
trial, your client Would have the right to be represented by counsel, to confront and cross-
examine witnesses against your client, to challenge the admissibility of evidence offered against
your client, to compel witnesses to appear for the purpose of testifying and presenting other
evidence on your client’s behalf, and to choose whether to testify. lf there were a jury trial and
your client chose not to testify at that trial, your client would have the right to have the jury
instructed that your client’s failure to testify could not be held against your client. Your client
would further have the right to have the jury instructed that your client is presumed innocent
until proven guilty, and that the burden would be on the United States to prove your client’s guilt
beyond a reasonable doubt. If your client were found guilty after a trial, your client would have
the right to appeal your client’s conviction Your client understands that the Pifth Amendment to
the Constitution of the United States protects your client from the use of self-incriminating
statements in a criminal prosecution By entering a plea of guilty, your client knowingly and
voluntarily waives or gives up your client’s right against self-incrimination

Your client acknowledges discussing with you Rule ll(i) of the Federal Rules of
Criminal Procedure and Rule 410 of the Federal Rules of Evidence, Which ordinarily limit the
admissibility of statements made by a defendant in the course of plea discussions or plea
proceedings if a guilty plea is later withdrawn Your client knowingly and voluntarily waives the
rights that arise under these rules in the event your client withdraws your client’s guilty plea or
withdraws from this Agreement after signing it, except where the Court rejects this Agreement
under Rule ll(c)(S).

Your client also agrees to waive all constitutional and statutory rights to a speedy
sentence and agrees that the plea of guilty pursuant to this Agreement will be entered at a time
decided upon by the parties with the concurrence of the Court. Your client understands that the
date for sentencing will be set by the Court.

D. Appeal Rights

Your client understands that federal law, specifically 18 U.S.C. § 3742, affords
defendants the right to appeal their sentences in certain circumstances Your client agrees to
waive the right to appeal the sentence in this case, including but not limited to any term of
irnprisonment, iine, forfeiture, award of restitution, term or condition of supervised release,
authority of the Court to set conditions of release, and the manner in which the sentence was
determined, except to the extent the Court sentences your client above the statutory maximum or
guidelines range determined by the Court or your client claims that your client received
ineffective assistance of counsel, in which case your client Would have the right to appeal the
illegal sentence or above-guidelines sentence or raise on appeal a claim of ineffective assistance

Page 8 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page 9 of 12

of counsel, but not to raise on appeal other issues regarding the sentencing In agreeing to this
waiver, your client is aware that your client’s sentence has yet to be determined by the Court.
Realizing the uncertainty in estimating what sentence the Court ultimately will impose, your
client knowingly and willingly waives your client’s right to appeal the sentence, to the extent
noted above, in exchange for the concessions made by the Govemrnent in this Agreement.

E. Collateral Attack

Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined in any collateral attack, including, but not limited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.

§ 3582(c)(2), but agrees to Waive the right to appeal the denial of such a motion.

F. Privacy Act and FOIA Rights

Your client also agrees to waive all rights, whether asserted directly or by a
representative, to request or receive from any department or agency of the United States any
records pertaining to the investigation or prosecution of this case, including and without
limitation any records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552,
or the Privacy Act, 5 U.S.C. § 552a.

ll. Use of Self-Incriminating Information

The Govemment and your client agree, in accordance with U.S.S.G. § lB 1.8, that the
Govemment will be free to use against your client for any purpose at the sentencing in this case
or in any related criminal or civil proceedings, any self-incriminating information provided by
your client pursuant to this Agreement or during the course of debriefmgs conducted in
anticipation of this Agreement, regardless of whether those debriefings Were previously covered
by an “off the recor ” agreement by the parties.

12. Restitution

Your client understands that the Court has an obligation to determine whether, and in
what amount, mandatory restitution applies in this case under 18 U.S.C. § 3663A.

Payments of restitution shall be made to the Clerk of the Court. In order to facilitate the
collection of financial obligations to be imposed in connection with this prosecution, your client
agrees to disclose fully all assets in which your client has any interest or over which your client
exercises control, directly or indirectly, including those held by a spouse, nominee or other third
party. Your client agrees to submit a completed financial statement on a standard financial
disclosure form which has been provided to you with this Agreement to the Financial Litigation
Unit of the United States Attorney’s Office, as it directs. If you do not receive the disclosure
form, your client agrees to request one from usadc.ecftlu@usa.doj.gov. Your client Will

Page 9 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page 10 Of 12

complete and electronically provide the standard financial disclosure form to
usadc.ecfflu@usa.doj.gov 30 days prior to your client’s sentencing Your client agrees to be
contacted by the Financial Litigation Unit of the United States Attorney’s Office, through
defense counsel, to complete a financial statement Upon review, if there are any follow-up
questions, your client agrees to cooperate with the Financial Litigation Unit. Your client
promises that the financial statement and disclosures will be complete, accurate and truthful, and
understands that any willful falsehood on the financial statement could be prosecuted as a
separate crime punishable under 18 U.S.C. § 1001, which carries an additional five years’
incarceration and a fme.

Your client expressly authorizes the United States Attorney’s Office to obtain a credit
report on your client in order to evaluate your client’s ability to satisfy any financial obligations
imposed by the Court or agreed to herein.

Your client understands and agrees that the restitution or fines imposed by the Court will
be due and payable immediately and subject to immediate enforcement by the United States. If
the Court imposes a schedule of payments, your client understands that the schedule of payments
is merely a minimum schedule of payments and will not be the only method, nor a limitation on
the methods, available to the United States to enforce the criminal judgment If your client is
sentenced to a term of imprisonment by the Court, your client agrees to participate in the Bureau
of Prisons’ Inmate Financial Responsibility Program, regardless of whether the Court
specifically imposes a schedule of payments

Your client certifies that your client has made no transfer of assets in contemplation of
this prosecution for the purpose of evading or defeating financial obligations that are created by
this Agreement and/or that may be imposed by the Court. ln addition, your client promises to
make no such transfers in the iiiture until your client has fulfilled the financial obligations under
this Agreement.

13. Breach of Agreement

Your client understands and agrees that, if after entering this Agreement, your client fails
specifically to perform or to fulfill completely each and every one of your client’s obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will
have breached this Agreement. ln the event of such a breach: (a) the Govemment will be ii'ee
from its obligations under this Agreement; (b) your client will not have the right to withdraw the
guilty plea; (c) your client will be fully subject to criminal prosecution for any other crimes,
including perjury and obstruction ofjustice; and (d) the Government will be free to use against
your client, directly and indirectly, in any criminal or civil proceeding, all statements made by
your client and any of the information or materials provided by your client, including such
statements, information and materials provided pursuant to this Agreement or during the course
of any debriefmgs conducted in anticipation of, or after entry of, this Agreement, whether or not
the debriefings were previously characterized as “off -the-recor ” debriefings, and including
your client’s statements made during proceedings before the Court pursuant to Rule ll of the
Federal Rules of Criminal Procedure.

Page 10 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page 11 of 12

Your client understands and agrees that the Govemment shall be required to prove a
breach of this Agreement only by a preponderance of the evidence, except where such breach is
based on a violation of federal, state, or local criminal law, which the Govemment need prove
only by probable cause in order to establish a breach of this Agreement.

Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstruct justice, or to protect your client from
prosecution for any crimes not included within this Agreement or committed by your client alter
the execution of` this Agreement. Your client understands and agrees that the Government
reserves the right to prosecute your client for any such offenses Your client further understands
that any perjury, false statements or declarations, or obstruction of justice relating to your client’s
obligations under this Agreement shall constitute a breach of this Agreement. In the event of
such a breach, your client will not be allowed to withdraw your client’s guilty plea.

14-. Complete Agreement

No agreements, promises, understandings, or representations have been made by the
parties or their counsel other than those contained in writing herein, nor will any such
agreements, promises, understandings, or representations be made unless committed to writing
and signed by your client, defense counsel, and an Assistant United States Attorney for the
District of Columbia.

Your client further understands that this Agreement is binding only upon the Criminal
and Superior Court Divisions of the United States Attorney’s Office for the District of Colurnbia.
This Agreement does not bind the Civil Division of this Office or any other United States
Attorney’s Oftice, nor does it bind any other state, local, or federal prosecutor. lt also does not
bar or compromise any civil, tax, or administrative claim pending or that may be made against
your client.

lf the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than
February l, 2019.

Sincerely yours,

ited States Attorney

 

By:

 

 

Assistant Un\it d States Attorney

Page 11 of 12

Case 1:18-cr-00011-.]DB Document 33 Filed 02/06/19 Page 12 of 12

DEFENDANT’S ACCEPTANCE

I have read every page of this Agreement and have discussed it with my attorney, John
Iweanoge I fully understand this Agreement and agree to it Without reservation Ido this
voluntarily and of my own free will, intending to be legally bound No threats have been made
to me nor am l under the influence of anything that could impede my ability to understand this
Agreement fully. I am pleading guilty because I am in fact guilty of the offense(s) identified in
this Agreement.

I reaffirm that absolutely no promises, agreements, understandings or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth
in this Agreement. I am satisfied With the legal services provided by my attorney in connection
with this Agreement and matters related to it.

 

Date: 2 5 Mm}/ML/
Amos Olag'iinjvf

Defendant

ATTORNEY’S ACKNOWLEDGMENT
l have read every page of this Agreement, reviewed this Agreement with my client, Amos

Olagunju, and fully discussed the provisions of this Agreement with my client These pages
accurately and completely set forth the entire Agreement. I concur in my client’s desire to plead

guilty as set forth in this Agreement.

 

Date: D~\ L}-‘i,\o’

  

 

John Iweanoge
Attomey for Defendant

Page 12 of 12

